Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-2, 5-12, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Dao et al (US PGPUB 20210105196) in view of Lee et al (US  PGPUB 20190132790.)

Regarding claim 1, 12 and 16,  Dao et al teaches the method comprising:
receiving, from a central unit (CU) of the RAN node, a service identity for a Multicast and/or Broadcast (MB) service (see para:324, 346, 354, 355, received from gNB/CU, MB session ID is associated with the service identity, along with the MB service session which is associated with MB service session, see para: 290, 291, 292, 315, 324, wherein a MB session is set for the MB service session see para: 291, 292, 314, 352, MB session is set for MB service);
transmitting, to multiple User Equipment (UEs) in Connection Management (CM)-IDLE state, the service identity of the MB service, wherein the multiple UEs have joined to the MB session (see para: 290-293, 315, 324, 407, 416, 418 & 454, group or UEs in CM-IDLE state join MB session based on MB session ID/service identity.)


Dao et al fail to teach distributed Unit (DU) of a Radio Access Network (RAN) node in a wireless communication system and receiving, from at least one UE among the multiple UEs, an RRC message to request the MB service; and forwarding the RRC message to the CU of the RAN node.  
Although Dao teaches a processor, memory and transceiver and receiver coupled together (see Fig. 1, para: 30 & 31), Dao fails to teach transceiver.
Lee et al disclose distributed Unit (DU) of a Radio Access Network (RAN) node in a wireless communication system receiving (see Fig. 9 & 10), from at least one UE among the multiple UEs, an RRC message to request the MB service; and forwarding the RRC message to the CU of the RAN node (see Fig. 9 & 10, para: 0083, 0088 & 0089, UE sends an RRC message request to the DU and DU forwards RRC message request to CU, whereby the DU may provide MBMS service.) 
 In addition, Lee further teaches processor, memory and transceiver coupled together, whereby the processor is utilized for execution of operational instructions (see Fig. 14, para: 17, 40, 147-149.)
Therefore, it would have been obvious for one skilled in the art before the effective filing date to implement a processor, memory, transceiver and further utilizing a distributed Unit (DU) of a Radio Access Network (RAN) node in a wireless communication system collecting, from at least one UE among the RRC message to request the MB service from one of many UEs; and further forwarding the RRC message to the CU/enodeB of the RAN/network node for the purpose of managing shared resources/services among many users.


Regarding claim 2, Dao et al wherein the transmitting, to the multiple UEs, the service identity of the MB service further comprises (see Fig. 13, para: 0026, many UEs with service identity associated with multicast$/broadcast),
broadcasting the service identity to the multiple UEs (see Fig. 13, para: 0026, many UEs with service or session identity associated with multicast$/.

Regarding claim 5, Dao et al further disclose, wherein the RRC message includes an authentication to join the MB session (see Fig. 9-11, para: 22, 289, 290, 352, 387, 438, 467, RRC complete/authorize request to join multicast session.)

Regarding claim 6, Dao et al further disclose, wherein the service identity includes a Session ID of the MB Service and/or a service ID of the MB service (see para: 368, 373, 378, 454, MB service associated with session ID and service ID.)       

Regarding claim 7, Dao et al further disclose wherein the service identity includes a Temporary Mobile Group Identity (TMGI) for the MB service (see para: 76, 291 & 454, service ID associated with TMGI of MB service.)

Regarding claim 8,  Dao et al further disclose wherein the multiple UEs are in radio Resource Control (RRC)-IDLE state (see para: 289, UEs are in RRC-IDLE state.)

Regarding claim 9, Dao et al further disclose wherein the method further comprises, receiving, from an Access and Mobility Management Function (AMF), an MB Session Join Accept message via the CU of the RAN node (see Fig. 9-12, para: 354, 355, join session allowed via RAN CU/enodeB/gnodeB/CN/control node in association with AMF.)


Regarding claim 10, Dao et al further disclose wherein the method further comprises, transmitting, to the multiple UEs in CM-IDLE state (see 0289, UE receicve in CM-IDLE state CM connect state confirmed), the MB Session Join Confirm message (see para: 0289, CM connect state confirmed.)                     
Regarding claim 11, Dao et al disclose wherein the MB Session Join Confirm message is a Non-Access Stratum (NAS) message (see para: 0273, 0290 & 0291, NAS message associated with MB session join confirmation.)

Regarding claim 13, Although Dao et al fail to teach wherein the at least one processor is further configured to, control the transceiver to broadcast the service identity to the multiple UEs, Lee et al teaches at least one processor configured to control a transceiver in broadcast the service identity (see para: 0017, transceiver control associated with MB service.)  
Therefore, it would have been obvious for one skilled in the art before the effective filing date to implement wherein the at least one processor is further configured to, control the transceiver to broadcast the service identity to the multiple UEs as taught by the teachings of Dao for the purpose of managing shared resources/services among many users.

Claim 3, 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Dao et al (US PGPUB 20210105196) in view of Lee et al (US  PGPUB 20190132790 as applied to claims 1, 12 and 16 above, and further in view of Fiorini et al (USPGPUB 20190014208.)

Regarding claim 3, Dao and Lee fail to teach wherein the method further comprises, paging the multiple UEs based on the broadcasted service identity, in analogous art, Fiorini et al disclose  (see Figure 1, para: 44, call (page) multiple UEs w/r to sharing (multicast/broadcast service Identifier.)
Therefore, it would have been obvious for one skilled in the art before the effective filing date to implement paging/calling the multiple UEs based on the broadcasted service identity as taught by the Fiorini with the combined teachings of Dao and Lee for the purpose of managing shared resources/services among many users.

Regarding claim 4, Dao et al and Lee et al fail to teach wherein the transmitting, to the multiple UEs, the service identity of the MB service further comprises, transmitting, to the multiple UEs, a paging message including the service identity, in analogous art, Fiorini et al disclose wherein the transmitting, to the multiple UEs, the service identity of the MB service further comprises, transmitting, to the multiple UEs, a paging message including the service identity (see Figure 1, para: 44, call (page) multiple UEs w/r to sharing (multicast/broadcast service Identifier.)
Therefore, it would have been obvious for one skilled in the art before the effective filing date to implement wherein the transmitting, to the multiple UEs, the service identity of the MB service further comprises, transmitting, to the multiple UEs, a paging message including the service identity as taught by the Fiorini with the combined teachings of Dao and Lee for the purpose of managing shared resources/services among many users.
  

Regarding claim 15,  Although Dao and Lee fail to teach wherein the at least one processor is further configured to, control the transceiver to transmit, to the multiple UEs, a paging message including the service identity transmit, to the multiple UEs, a paging message including the service identity, in analogous art, Fiorini teaches at least one processor is configured to control the transceiver to transmit transmitting, to the multiple UEs, a paging message including the service identity (see Figure 6B, para: 57 and 61, transceiver control associated with MB service call (page) multiple UEs w/r to sharing (multicast/broadcast service Identifier.)
Therefore, it would have been obvious for one skilled in the art before the effective filing date to implement a least one processor is further configured to, control the transceiver to transmit, to the multiple UEs, a paging message including the service identity transmit, to the multiple UEs, a paging message including the service identity, 


as taught by the Fiorini with the combined teachings of Dao and Lee for the purpose of managing shared resources/services among many users.
 
Regarding claim 14, although Dao et al and Lee fail to teach wherein the at least one processor is further configured to, control the transceiver to page the multiple UEs based on the broadcasted service identity, in analogous art, Fiorini teaches wherein the at least one processor is further configured to, control the transceiver to page the multiple UEs based on the broadcasted service identity (see Figure 6B, para: 57 and 61, transceiver control associated with MB service call (page) multiple UEs w/r to sharing (multicast/broadcast service Identifier.)
Therefore, it would have been obvious for one skilled in the art before the effective filing date to implement wherein the at least one processor is further configured to, control the transceiver to page the multiple UEs based on the broadcasted service identity, as taught by the Fiorini with the combined teachings of Dao and Lee for the purpose of managing shared resources/services among many users.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
August 27, 2022

/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        September 1, 2022